Judgment unanimously affirmed without costs. Memorandum: In this CPLR article 78 proceeding to annul a determination of the Zoning Board of Appeals of the Village of Hammondsport denying petitioner’s request for an area variance, Supreme Court properly denied the application. Petitioner failed to establish either significant economic hardship or practical difficulty (see, Matter of Cowan v Kern, 41 NY2d 591, 596-597, rearg denied 42 NY2d 910). Moreover, it is clear from the facts surrounding the purchase of the property that any hardship was self-imposed and willingly assumed (see, Matter of Cowan v Kern, supra, at 597). The conclusion of the Zoning Board of Appeals was, therefore, not illegal, arbitrary or an abuse of discretion (see, Matter of Orchard Michael, Inc. v Falcon, 65 NY2d 1007, 1009). Thus viewed, it is unnecessary to consider whether the Zoning Board of Appeals met its burden to show that the public health, safety and welfare would be served by upholding the area standards (see, Matter of Overhill Bldg. Co. v Delany, 28 NY2d 449, 454). (Appeal from judgment of Supreme Court, Steuben County, Scudder, J. — art 78.) Present — Dillon, P. J., Denman, Green, Pine and Balio, JJ.